Order entered January 30, 2015




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-14-00962-CR
                                      No. 05-14-00963-CR

                                    ALLEN HO, Appellant

                                               V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the Criminal District Court No. 3
                                   Dallas County, Texas
                      Trial Court Cause No. F13-58092-J, F13-58094-J

                                             ORDER
       The Court REINSTATES the appeals.

       On January 21, 2015, we ordered the trial court to make findings regarding why

appellant’s brief had not been filed. On January 26, 2015, we received appellant’s brief, together

with an extension motion. Therefore, in the interest of expediting the appeals, we VACATE the

January 21, 2015 order requiring findings.

       We note that the clerk’s records do not contain the trial court’s certifications of

appellant’s right to appeal nor has the Court separately received them.         Accordingly, we

ORDER the trial court to prepare and file, within FIFTEEN DAYS of the date of this order,
certifications of appellant’s right to appeal that accurately reflect the trial court proceedings. See

TEX. R. APP. P. 25.2(a), (d); Cortez v. State, 420 S.W.3d 803 (Tex. Crim. App. 2013).

       We DIRECT the Clerk to send copies of this order, by electronic transmission, to the

Honorable Gracie Lewis, Presiding Judge, Criminal District Court No. 3; Felicia Pitre, Dallas

County District Clerk; and to counsel for all parties.


                                                         /s/   ADA BROWN
                                                               JUSTICE